PART II OFFERING CIRCULAR MOBODEXTER , INC. 616 Corporate Way, Suite 2-6564, Valley Cottage, NY 10989 Up to 3,900,000 Common Shares of Common Stock Minimum purchase: 1000 Shares ($1000) We are offering up to 3,900,000 Class “A” shares of common stock on a “best efforts” basis, with a minimum amount of 1000 shares that must be purchased, all investor funds will be available to the company upon commencement of this Offering if the minimum has been reached, the investor funds will be returned if an insufficient amount of shares are not sold to cover the minimum of this Offering. The shares will be issued in the minimum amount of 1000 common shares ($1000) and in multiples of 1000 shares. The Offering is being made pursuant to Tier 1 of Regulation A, promulgated under the Securities Act of 1933. Each share will be offered at its principal amount, one dollars ($1.00). There is a minimum purchase amount of 1000 shares, for an aggregate purchase price of one thousand ($1000.00) dollars. Investing in this offering involves high degree of risk, and you should not invest unless you can afford to lose your entire investment. See “Risk Factors” beginning on page 9.
